OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SB. "WOLE
Hace algún tiempo, en el caso de Rivera v. Aybar, 32 D.P.R. 548, disentí de la opinión del tribunal concediendo un traslado de una corte municipal a otra, y puede acudirse a ese caso.
En el presente, sin embargo, aun suponiendo que tal tras-lado procede, sostengo que la demandada no se colocó en po-sición de poder obtenerlo.
El artículo 82 del Código de Enjuiciamiento Civil dispone, en su texto inglés, lo que sigue:
“If the district in which the action is commenced is not the proper district for the trial thereof, the action may, notwithstanding, be tried therein, unless the defendant, at the time he appears and answers or demurs, files an affidavit of merits, and demands, in writing, that the trial be had in the proper district.”
En el presente caso, Ana María Manescau, demandada en un pleito incoado en la Corte Municipal de Ponce, compareció para solicitar que se eliminaran ciertos particulares de la de-*145manda radicada por Carmen Ramírez y que se trasladara el caso al distrito municipal en que residía la demandada. Ana María Manescau no contestó o excepcionó la demanda, y su moción eliminatoria fué su primera comparecencia en el caso. Como apelante en este tribunal, Ana María Manescau sos-tiene que ella tenía derecho al traslado antes de contestar o excepcional1, al radicar su petición, la declaración jurada, y la moción para eliminar.
Tomando el artículo 82 en su significación literal, no cabe duda en mi mente de que el único momento en que el deman-dado en una acción transitoria, o una no puramente local, puede solicitar el traslado, es cuando contesta o excepciona. A mi juicio, ése es el significado palmario de las palabras del estatuto. Descartando, por el momento, la historia y la in-terpretación dada a un precepto similar en California, Washington, y en alguna otra parte, a simple vista deberíamos de-cir que el estatuto debe ser interpretado en esa forma. Esta contención la fortalece la traducción al castellano del mismo artículo, que lee así:
“Si el distrito en que se establece la demanda no es el en que deba seguirse el juicio, podrá, sin embargo, continuarse en aquél, a menos que el demandado, al comparecer a contestar o a formular excepciones, presente una declaración jurada y fundada y pida por escrito que el juicio se celebre en el distrito correspondiente.”
Esa fué la interpretación dada a ese artículo por este Tribunal en Torres et al. v. Torres et al., 16 D.P.R. 352; Busó v. Borinquen Sugar Co., 19 D.P.R. 357; Ortiz v. Gómez, 21 D.P.R. 507; y Aponte v. Atlas Commercial Co. et al., 27 D.P.R. 245. También ésa es la tendencia del caso de Gómez v. Junta Examinadora, etc., 40 D.P.R. 662, 667.
Se propone, sin embargo, que se revoque la jurisprudencia sentada por esta corte, con motivo de la opinión dictada en el caso de Ramos v. Lloveras, 36 D.P.R. 685. Ciertamente, según se dijo en Ortiz v. Gómez, supra, cuando un demandado cumple con el artículo 82 del Código de Enjuiciamiento Civil, la obtención de un traslado no es discrecional para la corte, *146sino que es un derecho. Sin embargo, a virtud de numerosas decisiones, si bien existe un derecho, es, además, un privilegio que puede abandonarse. Aunque algunas de las decisiones y el caso de Ramos v. Lloveras indican que ese derecho debe ser liberalmente considerado en bien del propósito del esta-tuto, esa cuestión de liberalidad, si se estudia todo el artículo, no ha de entenderse necesariamente a favor del demandante, o del demandado.
El fin del artículo es obviamente doble. Según he dicho, tiene por mira conceder al demandado el derecho al traslado bajo ciertas circunstancias, pero su claro significado es tam-bién para impedir demoras innecesarias y gravosas.
Del estudio algo superficial que he hecho de los prece-dentes históricos, he venido al conocimiento de que hubo un tiempo en que era difícil demandar a alguien a menos que el pleito se incoara en el sitio en que surgieron los hechos y aun así a veces se hacía difícil obtener jurisdicción sobre el de-mandado si éste no vivía allí. Constituyó un paso de avance el permitir que el demandado en una acción transitoria lo fuese doquiera se hallase. Así se fomentó la tramitación de litigios. Entonces vinieron las disposiciones reparadoras de los códigos de varios estados, de las cuales el artículo 82. supra, es un ejemplar.
Es de observarse que. cuando cualquiera de las partes so-licita el traslado del juicio a causa de la conveniencia de los testigos, la ley hoy en día es que tal solicitud no puede ha-cerse hasta que se radique la contestación, pues la corte no puede llegar a una conclusión definitiva en torno a la con-veniencia de los testigos antes de saber cuál es la contienda litigiosa entre las partes. Análogamente, sostengo que la corte no puede saber que la moción de traslado es genuina hasta que se ha radicado una contestación o una excepción previa, bajo la fe de una parte, cuando, por un affidavit de méritos de esa parte o en alguna otra forma, la corte llega al convencimiento de que la moción no se ha hecho con fines dilatorios o para obstaculizar o entorpecer al demandante. *147El artículo 82 del Código de Enjuiciamiento Civil no fué for-jado meramente para permitir a un demandado insistir en el traslado del pleito. Fué además promulgado para evitar demoras indebidas.
Volviendo ahora al significado literal del articulo 82, diji-mos en el caso de Buso:
“Como se ve, el artículo transcrito exige terminantemente que el traslado se pida al comparecer a contestar o a formular, excepciones, según el texto español, y según el texto inglés, al tiempo en que el demandado comparece y contesta o excepciona la demanda.
“Alega la parte apelante que no es indispensable que a toda mo-ción de traslado vaya unida una excepción previa o contestación, sino que basta que al hacer la primera comparecencia en el pleito acompañe el demandado, como ha sucedido en el presente caso, su moción de traslado. Tal defensa es inadmisible por ser contraria al precepto claro y terminante del artículo 82 del Código de Enjui-ciamiento Civil, de cuyo texto literal no podemos apartarnos, atem-perándonos así al artículo 13 de nuestro Código Civil. ‘Cuando la ley es clara y libre de toda ambigüedad (dice ese artículo) la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.’ ”
Examinando la jurisprudencia del Estado de California, no encuentro un solo caso en que se haya permitido a la parte demandada obtener el traslado sin haber comparecido y ex-cepcionado o contestado. El caso principal sobre este ex-tremo es el de Cook v. Pendergast, 61 Cal. 72. En el cuerpo' de la opinión la corte dijo:
“El artículo 396 del Código de Enjuiciamiento Civil dispone, en efecto, que puede tenerse al demandado por desistido de su derecho al cambio del lugar del juicio por no haberse iniciado el pleito en el condado correspondiente, a menos que al tiempo en que primera-mente comparece, bien por contestación o por excepción previa, ra-dique un affidavit de méritos y solicite por escrito el traslado al con-dado correspondiente.
“El artículo 396 ha variado la regl'a — si alguna vez lo fué — que exigía que la moción, o la notificación de ésta, procediera o acom-pañara en todos los casos a la contestación o la excepción previa. Lá *148prohibición de una moción basada en que ‘el condado que se de-'signa en la demanda no es el correspondiente,’ a no ser que se pre-sente el affidavit y se haga la solicitud escrita cuando se radica la contestación o la excepción previa, es de por sí un permiso para que el demandado presente una moción fundada en cualquier otro mo-tivo estatutario, sin el affidavit y la solicitud (demand) dentro de un tiempo razonable después de su comparecencia. De lo contrario, ¿por qué se exige ese requisito previo cuando se trata de mociones fundadas en el motivo específicamente mencionado? (ílxpressio unius, etc.) . Siempre se ha resuelto que, siendo dilatorias, esas mo-ciones deben tramitarse con diligencia.”
Es perfectamente cierto que en ese caso no se trató de ob-tener el traslado antes de contestar o excepcionar. El caso giró sobre un punto distinto. Sin embargo, el dictum de la corte en el cuerpo de la opinión es que la solicitud de tras-lado debe hacerse al contestar o excepcionar.
El caso lo citan algunas veces los comentaristas, en cuanto al punto de que una moción de traslado debe hacerse al tiempo de contestar, o antes. Esas palabras que aparecen al final de la opinión, fueron, a mi juicio, una mera inadvertencia de la corte. Lo que ésta decidió en ese párrafo de la opinión fué que el demandante no podía solicitar que se retuviese el caso por el motivo de la conveniencia de los testigos antes de que el demandado hubiera contestado; y la palabra ‘ ‘ antes” usada en ese párrafo no tenía nada que ver con lo que se estaba fallando.
En Wood, Curtís & Co. v. Herman, Mining Co., 139 Cal. 713, se resolvió claramente que el demandado debe comparecer mediante contestación o excepción previa, y que si presenta una u otra, tiene derecho a ser oído sobre la moción. La corte indica allí que el demandado podría también radicar una moción eliminatoria junto con su contestación o excepción previa. Tampoco estuvo envuelta la cuestión exacta con que nos confrontamos.
En el caso de Wadleigh v. Phelps, 147 Cal. 542, se resolvió que un demandado que presentó- moción de traslado después de su contestación o excepción previa, había perdido su pri-*149vilegio. La corte, no obstante, dijo: “Esa solicitud debe ha-cerse al tiempo de sn primera comparecencia, ya sea por con-testación o por excepción previa.”
En Nicholl v. Nicholl, 66 Cal. 36, el tribunal dijo:
“El affidavit de méritos y la solicitud para que el juicio1 se cele-brara en el condado correspondiente, que fueron radicados antes de que el demandado contestase o exeepcionase, eran totalmente inútiles. Para que sirvan de algo, ese affidavit y esa solicitud deben radicarse cuando el demandado comparece y contesta, o excepciona.”
La opinión no fue emitida por un juez individual a nom-bre del tribunal, sino por toda la corte. Esto, sin embargo, no afecta la fuerza de la resolución. Aparentemente, allí el demandado hizo dos cosas: solicitó el traslado antes de con-testar o excepcionar, pero posteriormente excepcionó y pidió el traslado. La corte inferior concedió el traslado, y en ape-lación se resolvió que la moción original era ineficaz, pero que la posterior debía prevalecer.
En Palmer v. Barclay, 92 Cal. 199, la cuestión resuelta fué la de si un affidavit de méritos insuficiente podía enmendarse, al amparo del artículo 473 del Código de Enjuiciamiento Civil de California, que corresponde al 140 de nuestro código. La corte resolvió que podía hacerse la enmienda. En el curso de la opinión, el tribunal, después de copiar ol artículo que corresponde al 82 de nuestro Código de Enjui-ciamiento Civil, dijo:
“El apelante sostiene que la corte erró al declarar con lugar la moción, porque el primer affidavit era insuficiente y el segundo no podía considerarse ya que, según se dijo en Nicholl v. Nicholl, 66 Cal. 37, 'para que sirva de algo, ese affidavit y esa solicitud deben radicarse cuando el demandado1 comparece y contesta O' excepciona. ’ ’ ’
En otras palabras, la corte cita el caso de Nicholl v. Nicholl como la jurisprudencia ¿ceptada.
Esto me lleva a otro punto. Cuando ha surgido una cues-tión de práctica, el foro y la judicatura del estado la conocen. Frecuentemente, la práctica la conoce toda la profesión, pero no aparece indicio alguno de ella en la jurisprudencia del *150estado. Es parcialmente por este motivo qne se le hace tan difícil a nn abogado de un estado ejercer en otro, aun cuando explore toda la jurisprudencia. Los abogados locales son casi invariablemente necesarios.
El caso de Nicholl, supra, lia sido aceptado por todos los comentaristas del código que be podido encontrar, v. g., Bancroft y California Jurisprudence. Tan es así, que las palabras “and appears” ban sido eliminadas, por superfluas, del Código de Enjuiciamiento Civil de California. 2 Bancroft Code Practice and Remedies, pág. 1461, nota 14; 25 Cal. Jur. 896, 897, nota 18.
La jurisprudencia de Montana aparentemente sostiene las conclusiones a que be llegado. Danielson v. Danielson, 203 Pac. 506; O’Hanion v. Great Northern Ry. Co., 245 Pac. 518.
El Estado de Washington aparece resolviendo a favor de la contención de la apelante. Empero, si se examina el fun-damento de la jurisprudencia de ese estado, está lejos de ser satisfactorio. El primer caso que be encontrado es el de State ex rel. Cummings v. Superior Court, 32 Pac. 457. El sumario número 2 dice:
“Cuando el demandado, al tiempo de solicitar el traslado, radica un affidavit de méritos y una moción para que se le entregue un pliego de particulares, y cuando recibe ese pliego radica su contes-tación, el estatuto queda suficientemente cumplido.”
Lo que el caso decide esencialmente -es que un demandado puede comparecer y solicitar un pliego de particulares y si posteriormente radica su contestación, eso constituye una ob-servancia suficiente de la ley. La corte dice:
“Es posible que, aun después de la radicación de la solicitud y del affidavit de méritos, la corte esté justificada para retenerla causa hasta que la contienda esté trabada;- pero' una vez hecha la solicitud y radicado el affidavit de méritos, la corte pierde su derecho a juzgar el caso, y, a lo sumo, sólo podría retenerlo hasta que se establezca por las alegaciones que hay una controversia para juicio.”
*151El caso de State v. Superior Court, 168 Pac. 164, cita del de Cummings v. Superior Court, supra, y trata el caso anterior como si hubiera resuelto definitivamente que un deman-dado tiene derecho al traslado al radicar un aviso de compa-recencia. La corte razona que se puede formular un número de mociones con anterioridad a la presentación de la contes-tación o la excepción previa, y, por consiguiente, que al de-mandado no debe privársele de su derecho a hacer cualquiera de esas mociones. Pero, a mi modo de pensar, no se aduce motivo satisfactorio alguno para descartar el lenguaje claro del estatuto.
Otros casos del estado de Washington son: State ex rel. Owen v. Superior Court, 187 Pac. 708, y State ex rel. Redlinger v. Superior Court, 193 Pac. 676.
En otras palabras, toda la jurisprudencia de Washington fue levantada, según mi modo de ver, sobre la base de una interpretación equivocada del primer caso.
En verdad, yo podría estar conforme con la jurispruden-cia del primer caso aludido, al efecto de que un demandado puede comparecer en la corte en que se le demanda y solici-tar cualquiera medida preliminar que precise para redactar su contestación o su excepción previa, pero, a tenor del esta-tuto, sólo tiene derecho al traslado cuando contesta o excep-ciona. Esto significaría que la conjunción copulativa conte-nida en las palabras “when he appears and answers or demurs” (“cuando comparece y contesta o excepciona”) podría interpretarse en el sentido de que establece el hecho de que el momento para contestar o excepcionar puede diferirse, a fin de prepararse para uno u otro paso, pero que el derecho o privilegio al traslado no surge hasta que de fijo se radica la contestación o la excepción previa.
Estoy autorizado para decir que, a excepción del primer párrafo, el Juez Asociado Sr. Aldrey está conforme con esta opinión.